Citation Nr: 0709133	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-03 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	John Linder, Attorney at Law  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1983.  He died in November 1999.  The appellant is contending 
that she is the surviving spouse of the veteran.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Medical 
and Regional Office Center in Wichita, Kansas (hereinafter 
M&ROC).  The case was remanded by the Board in August 2004 
and is now ready for appellate review. 


FINDINGS OF FACT

1.  The record contains a marriage license documenting the 
marriage of the veteran and J. J. in Comal County Texas in 
August 1989. 

2.  The record does not contain a divorce decree between the 
veteran and J. J. and 
J. J. has stated that she and the veteran were not divorced 
prior to his death.  

3.  A marriage license of record documents a marriage between 
the appellant and the veteran in Seward County Kansas in July 
1994.  

4.  Due to the valid marriage between the J. J. and the 
veteran, the appellant's marriage to the veteran in July 1994 
was invalid by reason of legal impediment.


5.  The appellant's marriage to the veteran in July 1994 
cannot be deemed valid for VA purposes because a claim has 
been filed by J. J. as a legal surviving spouse.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.52, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, as requested by the Board remand of August 
2004, the appellant was afforded a letter dated in October 
2004 which satisfied the duty to notify provisions.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  As for the duty to assist, extensive efforts have 
been undertaken to develop the appellant's claim, and the 
record contains pertinent documents, to include a marriage 
certificate documenting a marriage between the veteran and 
the appellant and additional evidence submitted on behalf of 
the appellant to support her contention that she should be 
recognized as the surviving spouse of the veteran.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This is a contested claim, since an allowance of the 
appellant's appeal could result in a loss of benefits to 
J.J., whom the VA has recognized as the veteran's surviving 
spouse.  As a simultaneously contested claim, special 
procedural regulations are applicable.  See 38 U.S.C.A. § 
7105A (West 2002); 38 C.F.R. § 19.100, 19.101, 19.102, 
20.713(a) (2006).

Under applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  38 
C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102.

Further, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting claimant 
and their representative, if any, will be allowed to present 
opening testimony and argument; the appellant will then be 
allowed an opportunity to present testimony and argument in 
rebuttal.  38 C.F.R. § 20.713(a).

In this case, J.J. was afforded a copy of the statement of 
the case and the contents of the appellant's substantive 
appeal.  J.J. was informed by the July 2002 letter that the 
appellant would be submitting testimony at a hearing and of 
her right to a hearing, but she declined to do so in 
statement received from her in August 2003.  To the extent 
that the J.J. may otherwise have not appraised of all the 
development that has been conducted in this case, in light of 
the favorable nature of this decision to her interests, no 
harm can possibly result to her from the failure to provide 
this information.  Therefore, the Board can proceed with a 
decision without the need for further development.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II. Legal Criteria/Analysis

To establish recognition as a surviving spouse, there must be 
evidence of a valid marriage to the veteran under the laws of 
the appropriate jurisdiction.  See 38 U.S.C.A. § 101(3); see 
also Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
validity of a marriage is determined based upon the law of 
the jurisdiction where the parties reside at the time of 
marriage or when the rights to benefits accrued.  38 U.S.C.A. 
§ 103; 38 C.F.R. § 3.1(j).  There are various methods in 
which a valid marriage may be established for VA benefit 
purposes.  See 38 C.F.R. § 3.205.

The claims file includes a marriage license documenting the 
marriage of the veteran and J.J. in Comal County Texas in 
August 1989.  This license is signed by the Reverend J. C. M. 
and there is an accompanying certification documenting that 
this license was filed with the County Clerk of Comal County 
Texas.  While the appellant's attorney has submitted an 
affidavit from a handwriting expert indicating that the 
veteran did not sign the application for his marriage 
license, there has been no evidence submitted that would cast 
doubt on the validly of the marriage license itself.  There 
is otherwise no evidence that the August 1989 marriage 
between the veteran and J.J. was invalid.  

In addition, there is no record of a divorce decree between 
J.J. and the veteran, and J.J. stated in her application for 
VA death benefits in March 2000 that she had never divorced 
the veteran.  The State Registrar of Vital Statistics of the 
Department of Health of Texas and the Registrar and Director 
of the Center for Health and Environmental Statistics of 
Kansas have also certified that there is no evidence of a 
divorce decree between the veteran and J.J. 


The claims file also includes a marriage license of record 
documenting a marriage between the appellant and the veteran 
in Seward County Kansas in July 1994.  The VA Kansas Area 
Office of the Regional Counsel determined that the marriage 
between J.J. and the veteran, however, served as a legal 
impediment to any subsequent marriage.  For these reason, the 
appellant's marriage to the veteran in July 1994 must be 
deemed invalid.

Where a marriage of a claimant to the veteran was invalid by 
reason of a legal impediment, the marriage will nevertheless 
be deemed valid if:

(a) The marriage occurred 1 year or more 
before the veteran died or existed for 
any period of time if a child was born of 
the purported marriage or was born to 
them before such marriage (see §3.54(d)), 
and 

(b) The claimant entered into the 
marriage without knowledge of the 
impediment, and

(c) The claimant cohabited with the 
veteran continuously from the date of 
marriage to the date of his or her death 
as outlined in §3.53, and 

(d) No claim has been filed by a legal 
surviving spouse who has been found 
entitled to gratuitous death benefits 
other than accrued monthly benefits 
covering a period prior to the veteran's 
death.  

38 C.F.R. § 3.52 (Emphasis added); see also 38 U.S.C.A. 
§ 103.  

Here, the evidence arguably shows that the first three 
requirements have been satisfied.  The marriage between the 
appellant and the veteran occurred more than one year prior 
to the veteran's death, the appellant testified that she had 
no knowledge of the legal impediment when she entered into 
her marriage with the veteran, and the appellant and the 
veteran cohabitated continuously prior to his death.  
However, the appellant's marriage to the veteran cannot be 
deemed valid because a claim has been filed by J.J. as a 
legal surviving spouse, who was found entitled to gratuitous 
death benefits.  See 38 C.F.R. § 3.52(d).  As all four 
requirements set forth above must be met, and a claim has 
been filed by J.J., who has been found to be the entitled to 
the veteran's death benefits in this matter, the appellant 
cannot be considered a surviving spouse of the veteran. 

In making the above determination, the Board has carefully 
considered the arguments set forth by the veteran and the 
veteran's attorney, to include the sworn testimony to the 
Board.  The appellant indicated that the veteran had lived in 
Oklahoma and perhaps had filed for a divorce from J.J. in 
Oklahoma.  However, a reply from the Okalahoma State 
Department of Health indicated that the District Clerk of the 
county seat in Oklahoma where the divorce was filed would 
have to be contacted to determine if there is a divorce 
decree between J.J. and the veteran.  The appellant was 
notified of the 77 counties in Oklahoma, but did not provide 
any further information.  While the Board is sympathetic to 
the appellant in this matter, there is no evidence that there 
is a valid divorce decree in existence between the veteran 
and J.J.  However sympathetic it might be to the appellant, 
the Board is bound by the criteria as set forth above, which 
preclude a grant of the appellant's claim.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

In summary, J.J.'s August 1989 marriage to the veteran 
existed until the veteran's death, which served as a legal 
impediment to the appellant's subsequent marriage to the 
veteran, and the appellant's marriage cannot otherwise be 
deemed valid for VA purposes because a claim has been filed 
by J.J., a legal surviving spouse who has been found entitled 
to gratuitous death benefits.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for VA purposes is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


